     Case 2:21-cv-01546-RGK-RAO Document 15 Filed 07/23/21 Page 1 of 1 Page ID #:68



 1                                                                  JS-6

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10
       CORDELIA LIGHTING, INC.,                   )   CASE NO. 2:21-cv-01546-RGK-RAO
11                                                )
                           Plaintiff(s),          )
12                                                )
           vs.                                    )
13                                                )   ORDER REMOVING MATTER FROM
       KATERRA, INC,                              )   COURT’S ACTIVE CASELOAD
14                                                )
                       Defendant(s).              )
15     _______________________________            )
16
            In light of the Notice of Pendency of Other Actions or Proceedings filed on June 28, 2021
17
      [14], regarding the January 13, 2021 Chapter 11 Bankruptcy filed by defendant Katerra, Inc., the
18
      Court hereby ORDERS this matter removed from the Court’s active caseload, pending the
19
      outcome of said proceedings and/or further order of this Court. Counsel are to properly motion
20
      this Court should they desire this matter placed back on active status.
21
            IT IS SO ORDERED.
22

23    DATED: July 23, 2021                     ________________________________
                                               R. GARY KLAUSNER
24                                             UNITED STATES DISTRICT JUDGE

25

26

27

28
